J-S20022-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WILLIAM ANDREW MURRAY                      :
                                               :
                       Appellant               :   No. 1209 WDA 2018

        Appeal from the Judgment of Sentence Entered January 30, 2018
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0008646-2017


BEFORE: GANTMAN, P.J.E., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY McLAUGHLIN, J.:                             FILED JULY 05, 2019

        William Andrew Murray appeals from the judgment of sentence imposed

following his convictions for Involuntary Deviate Sexual Intercourse (“IDSI”)1

and related charges. Murray contends the verdict is contrary to the weight of

the evidence and that the trial court erred in denying his request for a “false

in one, false in all” jury instruction. We affirm on those issues. However,

because Murray’s sentencing order included compliance with the requirements

of the Sex Offender Registration and Notification Act (“SORNA”),2 and his

offenses occurred before SORNA’s effective date, we vacate that portion of

Murray’s judgment of sentence and remand.


____________________________________________


1   18 Pa.C.S.A. §§ 3123(a)(1).

2 See 42 Pa.C.S.A. §§ 9799.10-9799.42. As discussed below, these sections
of SORNA have since been amended.
J-S20022-19



       As the trial court thoroughly recounted the evidence presented at trial

in its Rule 1925(a) opinion, we will not restate it here at length. See Trial

Court Opinion, filed November 20, 2018, at 3-5. In short, B.G. testified at

Murray’s jury trial that in approximately March and October of 2012, when

B.G. was seven and eight years old, Murray, who was B.G.’s neighbor, sexually

assaulted him twice. After the close of evidence, the court denied Murray’s

motion to include the standard “false in one, false in all” jury instruction when

charging the jury. Following deliberations, the jury convicted Murray of two

counts of IDSI/forcible compulsion and one count each of unlawful contact

with a minor, unlawful restraint of a minor, false imprisonment of a minor,

indecent assault of a person less than 13 years of age, corruption of minors,

corruption of minors by sexual offenses, and terroristic threats.3

       The court sentenced Murray on January 30, 2018, to serve an aggregate

of 12 to 24 years’ incarceration. The sentencing order stated that Murray was

subject to lifetime registration under SORNA. Murray filed a post-sentence

motion challenging the weight of the evidence, which was denied by operation

of law.

       Murray appealed, and raises the following:

       1. Whether the verdict was against the weight of the evidence to
       convict Mr. Murray of IDSI – Forcible Compulsion?



____________________________________________


318 Pa.C.S.A. §§ 3123(a)(1), 6318(a)(1), 2902(b)(2), 2903(b), 3126(a)(7),
6301(a)(1)(i) and (ii), and 2706(a)(1).

                                           -2-
J-S20022-19


      2. Whether the trail court erred when it refused to instruct the
      jury regarding “false in one, false in all”?

Murray’s Br. at 3 (answers below omitted).

                          I. Weight of the Evidence

      Murray first challenges the weight of the evidence supporting his

conviction for IDSI. Murray argues that B.G.’s testimony was not credible

because (1) B.G.’s in-court testimony contradicted his forensic interview

regarding whether the alleged assaults occurred in Murray’s bedroom or living

room, and whether Murray had dragged B.G. into the apartment or whether

Murray had gone voluntarily; (2) B.G.’s testimony that he was not friends with

Murray was contradicted by the testimony of B.G.’s father, who testified that

B.G. and Murray would spend time together on Murray’s porch and would play

catch, go fishing, and ride bicycles together; (3) B.G.’s testimony he could not

outrun Murray and that Murray had physically dragged him into his apartment

and assaulted him was unbelievable, because B.G. was seven and eight years

old at the time of the alleged assaults, while Murray was 58 years old, and

because Darlene Walters, Murray’s friend, testified that Murray could not

engage in any strenuous physical activity, including sex, because of his

hernias and diabetes; and (4) B.G. disclosed the alleged abuse to his sister

shortly after he got into trouble for sexually assaulting his five-year-old cousin.

      It is the responsibility of the jury as the finder of fact to resolve

contradictory testimony and questions of credibility, and in doing so the jury

is free to believe all, some, or none of the evidence. Commonwealth v.



                                       -3-
J-S20022-19



Roane, 204 A.3d 998, 1001 (Pa.Super. 2019). Thus, “[a] trial court may only

grant a new trial on a weight claim ‘when the jury’s verdict is so contrary to

the evidence as to shock one’s sense of justice and the award of a new trial is

imperative so that right may be given another opportunity to prevail.’”

Commonwealth v. Hall, 199 A.3d 954, 962 (Pa.Super. 2018) (quoting

Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013)), appeal denied,

No. 500 WAL 2018, 2019 WL 1649011 (Pa. Apr. 17, 2019). We give great

deference to the trial court’s ruling on a weight claim, as the court observed

the evidence presented at trial, and will only reverse if the trial court has

abused its discretion. Roane, 204 A.3d at 1001; Hall, 199 A.3d at 962.

      In its opinion, the trial court stated that the “jury reasonably found

credible the testimony of [B.G.],” who “testified in detail at trial about two

specific instances of criminal contact at [Murray’s] residence.” Tr. Ct. Op. at

5-6. The court also observed that B.G.’s testimony regarding the disclosure of

the abuse was corroborated by B.G.’s sister, and that B.G.’s testimony

regarding the interior of Murray’s apartment was corroborated by a police

officer, who testified that the interior could not be seen from the outside. The

court also noted the testimony regarding Murray’s medical conditions. The

court ultimately concluded that the verdict was not shocking to one’s sense of

justice, as the weight of the evidence supported the conviction. Id.

      After a review of the record, the briefs, and the relevant law, we

conclude that the trial court did not abuse its discretion in denying the weight




                                     -4-
J-S20022-19



claim. We thus affirm on the basis of the opinion of the Honorable Jill E.

Rangos, which we adopt and incorporate herein. See Tr. Ct. Op. at 5-6.

                           II. False in One, False in All

       Murray contends the trial court abused its discretion in denying his

request to charge the jury on “false in one, false in all.” According to Murray,

the standard charge on this subject instructs the jury members that they may

consider whether a witness deliberately testified falsely about a material point

when deciding whether to believe other parts of that witness’s testimony.4

Murray argues that because the court did not give the charge, the jury “was

unaware that it was permitted to determine how much weight to assign to

[B.G.]’s testimony.” Murray’s Br. at 16.

       “We review jury instructions for a clear abuse of discretion or an error

of law.” Hall, 199 A.3d at 963. “A jury charge is erroneous only if the charge

as a whole is inadequate, not clear, or has a tendency to mislead or confuse

a material issue.” Id.

       We discern neither an abuse of discretion nor error of law. In its charge

to the jury, the court informed the jury members that it was their duty to

appraise the credibility of the trial witnesses and the believability of their

testimony. The court also instructed the jury that in reconciling any conflicts

in the testimony, it could consider whether those conflicts arose from
____________________________________________


4Previously, the charge instructed the jury that if it determined a witness had
deliberately lied, it must reject the remainder of that witness’s testimony.
Commonwealth v. Vicens-Rodriguez, 911 A.2d 116, 117 n.3 (Pa.Super.
2006).

                                           -5-
J-S20022-19



intentional falsehoods or innocent mistakes; that the jury may decide “which

testimony, if any, to believe;” and that conflicts in testimony “may or may not

cause you to disbelieve some or all of the testimony.” N.T., Nov. 2-7, 2017

(Trial), at 246-48.

       Thus, the court duly instructed the jury that they may consider apparent

falsehoods when determining whether to accept or reject the remaining

portions of a witness’s testimony, and the charge as a whole was not rendered

inadequate by the court’s decision not to give the redundant “false in one,

false in all” instruction. See Vicens-Rodriguez, 911 A.2d at 117-20

(observing that the standard “false in one, false in all” charge is of

questionable necessity and holding that failure to give the charge is not

reversible error where the overall charge accurately instructs the jury “to

consider all relevant factors in considering credibility”).

                                      III. SORNA

       The imposition of registration requirements under SORNA implicates the

legality of sentence, which we may raise sua sponte. See Commonwealth v.

Lippincott, 2019 Pa. Super. 118, *2 n.6 (Apr. 15, 2019). Murray committed

the instant offenses prior to the December 20, 2012 effective date of SORNA.5
____________________________________________


5 The jury did not determine the exact dates the assaults occurred, as the
court instructed the jury that it was not bound by the dates listed on the
criminal information, and that the exact dates were not determinative of
Murray’s guilt. See N.T., 11/2/17-11/7/17, at 258. (The criminal information
charged Murray with engaging in criminal conduct “on (or about) Thursday,
the 1st day of March, 2012 through Monday, the 1st day of October, 2012.”



                                           -6-
J-S20022-19



The application of SORNA, as it existed on the date Murray was sentenced,

increased Murray’s punishment for those offenses, in violation of the ex post

facto prohibitions under the state and federal constitutions. See id. at *4, *6

(discussing Commonwealth v. Muniz, 164 A.3d 1189, 1223 (Pa. 2017), and

holding the effective date of SORNA is operative for purposes of an ex post

facto analysis). Notably, after Murray’s sentencing, the General Assembly

amended SORNA, adding less stringent registration requirements applicable

to those, such as Murray, who committed offenses between April 22, 1996,

and December 20, 2012. See Alston, 2019 Pa. Super. 178 at *3 (citing 42

Pa.C.S.A. §§ 9799.51-9799.75). We therefore vacate the portion of Murray’s

judgment of sentence relating to Murray’s SORNA reporting requirements and

remand for the trial court to issue Murray notice of his registration and

reporting obligations under the current version of SORNA.

       Judgment of sentence affirmed in part; vacated in part solely as to

SORNA reporting requirements; case remanded for further proceedings.

Jurisdiction relinquished.
____________________________________________


Criminal Information, 8/15/17, at 3.) However, we conclude the evidence
established that the assaults occurred prior to the December 20, 2012
effective date of SORNA. B.G. testified that he could not remember exactly
when in 2012 the assaults occurred, but that the first occurred before his
birthday in May, and the second incident occurred in “the fall” and began while
he was outside cutting grass. N.T. at 118, 133. B.G. also stated the incidents
occurred six to eight months before he and his family changed residences in
early 2013. Id. at 125-26, 137. See also Commonwealth v. Alston, 2019
Pa. Super. 178 at *3 (June 6, 2019) (“[W]hen an appellant’s offenses straddle
[December 20, 2012], he is entitled to the lower reporting requirements
absent a specific finding of when the offenses related to the convictions
actually occurred.”).

                                           -7-
J-S20022-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/5/2019




                          -8-